Ibach, P. J.
On January 27, 1916, one Allison Buford, while in the employ of appellant, received an accidental injury which resulted in his death. The deceased left as surviving dependents his widow, Haughty Buford, and his step-son, Willie D. Reynolds, who are the appellees herein. A controversy arose as to appellant’s liability under the Workmen’s Compensation Act, Acts 1915 p. 392, and appellees filed their application with the Industrial Board for an award. On February 15, 1916, the application was heard before the full board. On February 26, 1916, the full board made a finding of facts and an award, granting appellees compensation at the rate of $5.67 a week for 300 weeks, and ordering that appellant pay the burial expenses of deceased, amounting to $86.30. On March 3, 1916, appellant filed with the board its application for a review under §60 of said act, which application appellees resisted. On March 10, 1916, the full board heard arguments of counsel for both parties on such application and reconsidered the evidence, took the matter under advisement and, on April 3,1916, announced its opinion that it had no right to review, under §60, an award made by the full board but on the same day entered of record what purports to be a finding of facts and an award in the identical language of the original.
It will be observed from appellant’s application and briefs that its claim to a review is based solely on said section and that it sought a review of the award made by the full board on February 26, 1916. No such right is granted by said section and, so far as the second award is concerned, made on April 3, 1916, although identical with that made on February 26, it is a mere *184nullity. Studebaker v. Alexander (1912), 179 Ind. 189, 100 N. E. 10. The board itself and the fund involved are only creations of the legislature and it is clear, we think, that it was not the intention of the legislature to provide in the act for more than one hearing before the full board. Union Sanitary Mfg. Co. v. Davis (1916), 68 Ind. App. 548, 114 N. E. 872. Therefore the appeal should have been taken within thirty days from the date of the original award.
We are not called upon by this appeal to determine whether the board, upon proper application, has any inherent discretionary power to grant a review under any circumstances, so that we have limited our consideration solely to the question as it comes to us in the present appeal.
Appeal dismissed.
Hottel, C. J., Felt, Batman and Caldwell, JJ., concur.